DETAILED ACTION

In the reply filed 11/27/2021, claims 1 and 2 are amended. Claims 1 and 2 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stators must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Additionally, replacement drawings filed 11/27/2021 are objected to, as they contain new matter. Specifically, element (1) was not previously shown in Figs. 2-4, and the original disclosure does not suggest how element (1) would be implemented on the embodiments of Figs. 3, 4. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 2 each recite: “when in this single motor wheel in place of one stator there is a single element, uniting the stators for two or more other elements being rotors in place of one rotor”.  Specifically, the originally filed disclosure does not reference a single motor wheel having one stator and one rotor. It is understood that the intention of this recitation is to compare Applicant’s invention to a single motor wheel having one stator and one rotor, however, such a reference/comparison is not present in the originally filed disclosure. Accordingly, the claims fail to comply with the written description requirement. 

Applicant has amended the claims 1 and 2 to include: “concurrently, the metes and bounds of the above mentioned element uniting the stators, as well as the above mentioned elements that are rotors, must be absolutely definitely such as to provide in a plane of symmetry of the wheel situated in the plane of rotation at a distance from the centre of rotation of the wheel equal to the radius of a projection of the wheel onto said plane not only the above mentioned empty space, but also the above mentioned rotating surface of the wheel.”  It appears that Applicant is intending to claim two separate embodiments in a concurrent manner, which is not supported by the original disclosure, and is also a physical impossibility. How can the plane of rotation at a distance from the centre of rotation of the wheel equal to the radius of a projection of the wheel onto said plane have both the empty space and the rotating surface? The claim presents alternative embodiments which are not concurrently combinable.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Each of claims 1 and 2 require a single brushless electric motor wheel. The claims each also require stators and two or more rotors.  Motors conventionally defined in the art as a rotor and a stator. The metes and bounds of the claimed “single brushless electric motor wheel” are not understood. It is unclear whether one motor or two motors are claimed. The indefiniteness is also attributed to a lack of description of the stators and motor in the original disclosure (as discussed above), as well as a lack of detail in the figures. It appears that the Applicant has, in an when in this single motor wheel in place of one stator there is a single element, uniting the stators for two or more other elements being rotors in place of one rotor. This amendment still renders indefiniteness as the claims include a comparison to a system having a single motor and rotor, which is not part of the disclosed invention. 

Claims 1 and 2 each recite: 
“a single element fastened on a wheel axis and uniting the stators for two or more other elements, being rotors”.   The element, and the structural relationship between the element and the stators is not understood.  It is unclear if the element is a connecting piece between the stators (“uniting the stators”) or whether the element is the stators.

Claims 1 and 2 each recite: 
“[…] either an empty space or a rotating surface of the wheel is situated between the said two or more rotors.”  It is understood that “empty space” refers to the embodiment shown in Fig. 1; and “a rotating surface of the wheel” refers to the embodiment shown in Fig. 3 (or Figure 4?).   Due to the alternative nature of the recitation, the recitation yields indefiniteness. The claims had been amended with emphasis on the “element” (denoted as reference numeral 1 in Fig. 1). Element 1 is only originally present in the embodiment in Figure 1, and is not discussed with reference to the embodiment in original Fig. 3 (which is alternatively claimed in the recitation). It appears that the Applicant has, in an attempt to remedy this indefiniteness, amended the claims to include: “concurrently, the metes and bounds of the above mentioned element uniting the stators, as well as the above mentioned elements that are rotors, must be absolutely definitely such as to provide in a plane of symmetry of the wheel situated in the plane of rotation at a distance from the centre of rotation of the wheel equal to the radius of a projection of the wheel onto said plane not only the above mentioned empty space, but also the above mentioned rotating surface of the wheel.”  The indefiniteness cannot be simply remedied by stating in the claims that the metes and bounds are definite.  It appears that Applicant is intending to claim two separate embodiments in a concurrent manner, which is a physical impossibility. How can the plane of rotation at a distance from the centre of rotation of the wheel equal to the radius of a projection of the wheel onto said plane have both the empty space and the rotating surface? The claim presents alternative embodiments which are not concurrently combinable. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman (US 6,298,932).

Regarding claim 1, Bowman teaches: a wheel, manufactured as a single brushless electric motor wheel (col. 2, lines 35-42), driven by electric power, comprising of a single element (axle 18) fastened on a wheel axis and uniting the stators (28) for two or more other elements, being rotors (the rotors including tire elements 34), forming this motor wheel as parts of a single motor wheel, admitting of change in the mutual position of external surfaces of these elements, being 


    PNG
    media_image1.png
    221
    380
    media_image1.png
    Greyscale




Response to Remarks
Applicant’s remarks filed 11/27/2021 have been fully considered. 

Portions of the disclosure which are drawn on for support of the claim amendments and replacement drawings are without any specific details of implementation or combinations usable to form single embodiments. While each claimed element may be individually described in the specification, there is a lack of adequate description of their combination. Specifically, the claims appear to draw limitations from combination of the embodiments (see the embodiments of Figs. 1 and 4). Applicant points to support in the specification, where a “similar combination” is generically described, with reference to Fig. 4. It is noted that the description does not elaborate how element 1 and/or stator(s) can be implemented into the embodiment of Fig. 4.  
The Applicant suggests that claimed “single element fastened on a wheel axis and uniting the stators” sets forth function rather than structure. While it is true that function is part of this recitation (“uniting”), the recitation requires structure as well: a single element, a wheel axis, and stators. The claims physically require stators, which are not shown in the figures. Accordingly, the drawings remain objected to. 

Examiner Note
An examination of this application reveals that applicant is unfamiliar with U.S. patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

MPEP 707.07(j) I. states: "When, during the examination of a pro se application it becomes apparent to the examiner that there is patentable subject matter disclosed in the application, the examiner should draft one or more claims for the applicant and indicate in his or her action that such claims would be allowed if incorporated in the application by amendment."
In the present Application, the Examiner has not found patentable subject matter in the disclosure, and as such. no suggestion is presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Please note that it may not be appropriate to grant a further interview when a further interview would not serve to advance prosecution. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMA K FRICK/            Primary Examiner, Art Unit 3618